DETAILED ACTION
Status of Claims
1.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 31, 2022 has been entered. 
	The following is a Final Office Action in response to the communication received on March 31, 2022. Previously presented claims 1-30 are now pending and examined herein.
Information Disclosure Statement (IDS)
2.	IDS of record 06/05/2018 is hereby objected to because the NPL, namely Chinese Patent Application No. 201380049303.6, fails to comply with 
- 609.04(a) Content Requirements for an Information Disclosure Statement, note item III.    CONCISE EXPLANATION OF RELEVANCE FOR NON-ENGLISH LANGUAGE INFORMATION; and
- 1.98 Content of information disclosure statement, note item (3) (i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.  (ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).
	Appropriate explanation in English describing what the NPL pertains to is required.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-8, 25, and 28 are a computer-implemented method; claims 9-16, 26, and 29 are a system; and claims 17-24, 27, and 30 are a non-transitory CRM. Thus, each claim, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to an abstract idea.
	Under step 2A prong one, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Abstract recitation as per claims 1-30  is as follows: 
- per claims 1, 9, and 17 note collecting, by...a data supplier...user data representing interactions of a plurality of user...the user data being collected from a plurality of data sources, the user data including unique user data that uniquely identifies one or more user of the plurality of user[s], the unique user data indicating one or more attributes of the interactions, and the unique user data being available for querying by the data supplier; identifying one or more restrictions associated with providing the collected user data to a data [requestor], the one or more restrictions being associated with a privacy standard , wherein the privacy standard indicates a minimum threshold number of users associated with the user data that preserves user anonymity; in response to identifying the one or more restrictions, performing a process for transforming the unique user data within the collected user data into non-unique user data so as to enable the data [requestor] to query the non-unique user data, and the process including: identifying one or more common attributes within the unique user data, each of the one or more common attributes representing an attribute shared between user ... of the plurality of user...s; indexing the unique user data by the one or more common attributes using an identifier, the indexing causing a plurality of groups to be defined, and each group of the plurality of groups sharing at least one common attribute of the one or more common attributes and being associated with the identifier; storing one or more groups as non-unique user data, the one or more groups being stored according to the corresponding identifier without identifying individual [users]; determining that the process has been completed; in response to determining that the process has been completed, enabling the data [requestor] to query the non-unique user data; receiving, at the data supplier ..., a query communication comprising one or more user data attributes ... the query communication including a data set granularity representing a maximum number of user...s to be associated with a result of the query communication; and in response to receiving the query communication, generating one or more result data sets responsive to the query communication, the generation of the one or more result data sets including: querying the stored one or more groups based on the one or more user data attributes; based on the querying, generating the one or more result data sets responsive to the querying, the one or more result data sets including at least a first portion of the non-unique user data, the at least first portion of the non-unique user data matching the one or more user data attributes without uniquely identifying individual user...s associated with the at least first portion of the non-unique user data and the one or more result data sets representing a number of user...s equal to or less than the maximum number of user...s indicated by the data set granularity; identifying an anonymity threshold value, the anonymity threshold value indicating a size of a data set of user data that provides sufficient anonymity to individual user...s represented by the data set, the anonymity threshold value being based on the minimum threshold number of users indicated by the privacy standard; comparing the number of user...s represented by the one or more result data sets to the anonymity threshold value; determining whether to adjust the one or more result data sets, based at least in part on the comparison; and in response to a determination to adjust the one or more result data sets, generating an adjusted result data set by grouping the one or more result data sets with at least a second portion of the non-unique user data, wherein the adjusted result data set corresponds to a number of anonymized user...s that satisfies the anonymity threshold value, and the at least second portion of the non-unique user data includes at least one additional user data attribute that is different from the one or more user data attributes included in the query communication; [sending or communicating] adjusted result data set to the data [requestor] in response to the query communication, such that the adjusted result data set provides anonymity to the number of anonymized user...s represented by the adjusted result data set (such that data buyer's or requestor's query can be fulfilled in a manner that complies with user's privacy preserving law, for example, similar to Health Insurance Portability and Accountability Act of 1996 which modernized the flow of healthcare information and stipulated how Personally Identifiable Information maintained by the healthcare and healthcare insurance industries should be protected from fraud and theft, and address limitations on healthcare insurance coverage).
- per claims 2, 10, and 18 wherein generating the one or more result data sets further comprises employing subsets of aggregated non-unique user data for use in an [...] advertising campaign

- per claims 3, 11, and 19  wherein unique and non-unique user data is aggregated based at least in part on at least one of a zip code, an expanded nine digit zip code, and an attribute of the user data, and wherein the aggregated data is stored under a unique ID

- per claims 4, 12, and 20 wherein the query is provided from at least one of a buyer of user data and an aggregator device for collected user data
	
- per claims 5, 13, and 21  wherein the one or more result data sets corresponds to a weight regarding a relevancy for a subset of aggregated non-unique user data to the query
	
- per claims 6, 14, and 22  further comprising determining a minimum portion of the plurality of users that provides anonymity for each individual user in that portion

- per claims 7, 15, and 23  selectively decreasing the number of users corresponding to the one or more result data sets based on an increased amount paid by a buyer of the result; and selectively increasing the number of users corresponding to the one or more result data sets based on a decreased amount paid by the buyer of the result
	
- per claims 8, 16, and 24  further comprising providing each data source of user data with unique anonymous identifiers, wherein the data source reuses the unique anonymous identifiers for subsequent providing of unique user data for a unique user over time

- per claims 25, 26, and 27 wherein a first user data supplier and a second user data supplier provide at least some user data for the plurality of users under the same unique ID

- per claims 28, 29, and 30 wherein the one or more result data sets corresponds to a set of users, wherein the one or more result data sets corresponds to a weight representing a subset of the set of users, and wherein each user of the subset of users having satisfied the query

	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of preserving, by a data supplier or aggregator, an individual user's privacy by anonymizing user's data provided to a data buyer or requestor in response to a query received from the data buyer, wherein anonymizing entails manipulating or packaging, by the data supplier, a data set to be provided to the data buyer in response to a query in a manner that complies with the privacy standard to preserve personally identifiable information (PII) by mixing target users data with a minimum or a predetermined number of other users having similar attributes, which is primarily directed to certain methods of organizing human activity (as it organizes human activity between user, data supplier, and data requestor in a similar manner by collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), and analyzing is performed by parsing and comparing data (Berkheimer)) grouping and appears to be implemented at least in part using mathematical concepts grouping (manipulating one or user's data comply with privacy standard to preserve user's anonymity in a similar manner that organizes and manipulates information through mathematical correlations (Digitech), and collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)).
	Further, it is apparent that the claimed invention pertains to sales activity that is to take place between a data supplier of user data and a data buyer (at least note claims 4, and 7) for instance in an online advertising campaign (at least note claim 2). Thus, aggregated data of online users is to be provided to a buyer via an advertising campaign such that it complies with privacy standard by modifying or combining user data such that it pertains to (i) at least a minimum or a threshold number of users as governed by the privacy standard, and (ii) by introducing one or more additional attributes in the query from a data buyer in order to anonymize one or more users identity, or preserve one or more users privacy, see at least as-filed spec page 1 lines 1-18. Also, note the as-filed spec. page 5 lines 7-9, and page 19 line 15-page 20 line 4 - which set forth that the claims pertain to commercial or legal interactions. 
	Although the claims primarily fall under the certain methods of organizing human activity grouping, additionally, here the claims at least in part, appear to also fall into mathematical concepts grouping due to recitation of "a privacy standard"; "... and the one or more result data sets representing a number of user devices equal to or less than the maximum number of user devices indicated by the data set granularity"; and "identifying an anonymity threshold value, the anonymity threshold value indicating a size of a data set of user data that provides sufficient anonymity to individual user devices represented by the data set; comparing the number of user devices represented by the one or more result data sets to the anonymity threshold value; determining whether to adjust the one or more result data sets, based at least in part on the comparison; and in response to a determination to adjust the one or more result data sets, generating an adjusted result data set by grouping the one or more result data sets with at least a second portion of the non-unique user data, wherein the adjusted result data set corresponds to a number of anonymized user devices that satisfies the anonymity threshold value, [...]." which is similar to the following court precedents: (i) Digitech, Intellectual Ventures v Capital One Bank the courts ruled: (1) "The district court further concluded that the asserted method claims for generating a device profile encompass the abstract idea of organizing data through mathematical correlations. The district court thus concluded that the asserted method claims were also ineligible under section 101. " and (2) "The above claim recites a process of taking two data sets and combining them into a single data set, the device profile. The two data sets are generated by taking existing information—i.e., measured chromatic stimuli, spatial stimuli, and device response characteristic functions—and organizing this information into a new form. The above claim thus recites an ineligible abstract process of gathering and combining data that does not require input from a physical device. As discussed above, the two data sets and the resulting device profile are ineligible subject matter. Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted). ";
	(ii) Intellectual Ventures v Capital One Bank the courts ruled: "The ’137 patent generally relates to budgeting, or, as the district court described it, “utiliz[ing] user-selected pre-set limits on spending that are stored in a database that, when reached, communicates a notification to the user via a device.” J.A. 780." 
	(iii)  the courts found concepts directed to mathematical formula or relationship to be abstract such as managing a stable value protected life insurance policy by performing calculations and manipulating the results (Bancorp) - in a similar manner to these cases, in the instant application claims require, note the data supplier provides data by packaging it such that a data set granularity representing a maximum number of [users] to be associated with a result of the query communication, to comply with possibly a privacy standard, are provided as a result or an output or an answer or a reply to a query from a data buyer. 
	Thus, as the phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) [see MPEP 2106.04(a)(2) II. A-C]; and the phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, it is clear from above claim recitation and the noted portions of the as-filed specification that the claims here are indeed directed to an abstract idea of primarily certain methods of organizing activity and at least in part also directed to mathematical concepts (see MPEP 2106.04(a)(2) I. A-C).
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-30 at least are computer, a data supplier server, interactions of a plurality of user devices with one or more web servers, a plurality of data sources, storing non-unique user data, data requesting server to query the non-unique user data  (per claims 1, 9, and 17), [...] online [...] (per claims 2, 10, and 18), a network device, including: a transceiver device that is operative to communicate over the network; a memory device that is operative to store at least instructions; and a processor device that is operative to execute instructions that enable actions (additionally per claim 9), a processor readable non-transitory storage media that includes instructions for providing user data in response to receiving a query with a network device, wherein execution of the instructions by a processor enables actions, comprising (additionally per claim 17). Remaining claims, namely 3-8, 11-16, and 19-30,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) the additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. page 5 of 33 line 15 - page 18 of 33 line 25; 13 of 33 lines 18-20, note: "The mass memory also stores an operating system 206 for controlling the operation of client device 200. It will be appreciated that this component may include a general-purpose operating system such as a version of UNIX, or LINUX™, or a specialized client communication operating system such as Microsoft Corporation's Windows Mobile™, Apple Corporation's iOS™, Google Corporation's Android™ or the Symbian® operating system." Further, it appears that the problem being solved here, again by organizing user data is a commercial one, not a technical one, see at least as-filed spec. page 1 of 33, note: "The present invention relates generally to managing online user data, and more particularly, but not exclusively to providing aggregated subsets of non-unique user data to user data buyers that can be employed as a basis for the targeting of online advertisement campaigns"; page 10 of 33, note: "The user data buyer may utilize the provided subsets of aggregated user data in an online advertising campaign"; page 19-20 of 33, note: "the aggregated user data may be sold, licensed, leased, and/or otherwise provided to the user data buyer. In some embodiments, the aggregated user data may be provided to the user data buyer under predefined restrictions. Such predefined restrictions may include, but is not limited to, using the aggregated user data for a predetermined amount of time, for a specific purpose (e.g. a specific targeted advertising campaign), or the like. In one embodiment, each predefined restriction may be associated with a different amount of payment from a user data buyer."; page 31 of 33 line 25 -page 33 of 33 line 2; and at least claims 2, 10, 18, 4, 12, 20, and 7, 15, and 23. Additionally, "The claims in TLI were not directed to an improvement in computer functionality, but were directed to “the use of conventional or generic technology in a nascent but well-known environment.” Id. The court explained that the specification “does not describe a new telephone, a new server, or a new physical combination of the two,” but instead “describes the system and methods in purely functional terms.” Id. Thus, the court concluded, the claims “are not directed to a solution to a ‘technological problem.’” Id. at 613." - (Affinity v. DirecTV). At best, the claims are to be carried in a technical environment such as on a network, e.g. the Internet to gather data and facilitate sales activity between a data supplier and a data requestor e.g. a data buyer or an advertiser to execute a marketing campaign based on the acquired data. Thus, it is apparent from the as-filed spec. that the objective of the instant application is to squarely utilize the additional elements as generic tools to implement the abstract idea to execute what appears to be a commercial solution to a commercial problem, see at least claim 2 (as supported by para. [0001]-[0002]; [0066]), claim 4 (as supported by para. [0022]; [0037]; [0066]), and claim 7 (as supported by para. [0071]).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of preserving, by a data supplier or aggregator, an individual user's privacy by anonymizing user's data provided to a data buyer or requestor in response to a query received from the data buyer, wherein anonymizing entails manipulating or packaging, by the data supplier, a data set to be provided to the data buyer in response to a query in a manner that complies with the privacy standard to preserve personally identifiable information (PII) by mixing target users data with a minimum or a predetermined number of other users having similar attributes (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-30, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of preserving, by a data supplier or aggregator, an individual user's privacy by anonymizing user's data provided to a data buyer or requestor in response to a query received from the data buyer, wherein anonymizing entails manipulating or packaging, by the data supplier, a data set to be provided to the data buyer in response to a query in a manner that complies with the privacy standard to preserve personally identifiable information (PII) by mixing target users data with a minimum or a predetermined number of other users having similar attributes, which is certain methods of organizing human activity implemented at least in part using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are generic and described at a high level of generality (Id. or note step 2A prong two). As such, the abstract idea executed using the additional elements as generic tools is intended to be merely carried out in a technical environment, however claims fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification." Thus, in the alternative or assuming arguendo that there is "a genuine issue of material fact in light of the specification," (which the Examiner denies) the following analysis is being provided, again only in view of compact prosecution:
	(A)	The claim elements in addition to the abstract idea at least are a computer, a first application executing on a data supplier server, one or more user devices, one or more web servers, one or more databases, and a second application executing on the data requesting server which are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. page 5 of 33 line 15 - page 18 of 33 line 25; 13 of 33 lines 18-20, note: "The mass memory also stores an operating system 206 for controlling the operation of client device 200. It will be appreciated that this component may include a general-purpose operating system such as a version of UNIX, or LINUX™, or a specialized client communication operating system such as Microsoft Corporation's Windows Mobile™, Apple Corporation's iOS™, Google Corporation's Android™ or the Symbian® operating system." Further, it appears that the problem being solved here, again by organizing user data is a commercial one, not a technical one, see at least as-filed spec. page 1 of 33, note: "The present invention relates generally to managing online user data, and more particularly, but not exclusively to providing aggregated subsets of non-unique user data to user data buyers that can be employed as a basis for the targeting of online advertisement campaigns"; page 10 of 33, note: "The user data buyer may utilize the provided subsets of aggregated user data in an online advertising campaign"; page 19-20 of 33, note: "the aggregated user data may be sold, licensed, leased, and/or otherwise provided to the user data buyer. In some embodiments, the aggregated user data may be provided to the user data buyer under predefined restrictions. Such predefined restrictions may include, but is not limited to, using the aggregated user data for a predetermined amount of time, for a specific purpose (e.g. a specific targeted advertising campaign), or the like. In one embodiment, each predefined restriction may be associated with a different amount of payment from a user data buyer."; page 31 of 33 line 25 -page 33 of 33 line 2; and at least claims 2, 10, 18, 4, 12, 20, and 7, 15, and 23. 
	(B) the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing by citing appropriate case law precedents as follows:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - similarly here the servers and devices are employed which transmit data via network for collection of user data and communicating resulting data set post application of analyzing the user data through the use of mathematical formulas or relationships;
ii. (a) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (b) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and (c) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) - similarly here user data obtained from plurality of data sources is electronically stored and retrieved for comparison to ensure that the resulting data set complies with user defined granularity requirements in view of privacy standard and/or governmental regulations; and
iii. Additionally note page 12 of 21 of Affinity v DirecTV - "The claims in TLI were not directed to an improvement in computer functionality, but were directed to “the use of conventional or generic technology in a nascent but well-known environment.” Id. The court explained that the specification “does not describe a new telephone, a new server, or a new physical combination of the two,” but instead “describes the system and methods in purely functional terms.” Id. Thus, the court concluded, the claims “are not directed to a solution to a ‘technological problem.’” Id. at 613."; and page 19 of 21 of Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)" - similarly here in a network based communication environment data is gathered, organized, and exchanged using similar additional elements.
	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal
4.	Previous prior art based rejection of claims 1-6, 8-14, 16-22, and 24-30 which were rejected under 35 U.S.C. 103(a) as being unpatentable over Clyne (Pub. No.: US 2011/0035288), in view of Kim (Patent No.: US 8,559,927), in view of Evenhaim (Pub. No.: US 2007/0282796), and claims 7, 15, and 23 which were rejected under 35 U.S.C. 103(a) as being unpatentable over Clyne, Kim, Evenhaim, in view of Sussman et al. (Pub. No.: US 2007/0162301), referred to hereinafter as Sussman is withdrawn in view of B. However, note the section on "REJECTIONUNDER35U.S.C. § 103(A)" as set forth on pages 15-16 of 17 of the Patent Board Decision of record 08/18/2021 which sets forth that prior art fails to disclose ""generating an adjusted result data set ... wherein the adjusted result data set ... includes at least one additional user data attribute that is different from the one or more user data attributes included in the query communication."" because "While these paragraphs do disclose that the data set should be large enough to protect the privacy of the data, there is no disclosure in these portions of Evenhaim that the data includes one data attribute that is different from the data attributes included in the query communication" ("these paragraphs" referring to 51, 56, 59, and 102 of Evenhaim).
	Also, upon conducting an updated search the Examiner was unable to find a reference that can be utilized to cure the above noted deficiency by the Board to establish a prima facie case of obviousness.
	Therefore the Examiner withdraws 35 U.S.C .§ 103 prior art based rejection.
Applicant’s Arguments
5.	Prior to addressing the Applicant's arguments, the Examiner incorporates herein by reference the documents which are already part of the prosecution history as follows:
	(a) Non-Final Rejection of record 12/12/2019;
	(b) Appeal Brief Filed of record 09/21/2020 in view of document (a);
	(c) Reply Brief Filed of record 01/15/2021 in view of document (a);
	(d) Patent Trial and Appeal Board (PTAB) Oral Hearing Transcript of record 08/16/2021 in view of document (a);
	(e)  Patent Board Decision - Examiner Affirmed of record 08/18/2021 in view of document (a);
	(f) Request for Rehearing of Patent Board Decision of record 10/18/2021 in view of document (e); and
	(g) Decision on Reconsideration - Denied of record 01/28/2022 in view of document (e).
	As per “Rejections under 35 U.S.C. §101” the Examiner has considered Applicant’s arguments in view of Affidavit-traversing rejection or objections rule 132 fully, however, respectfully finds them unpersuasive. 
	Affidavit-traversing rejection or objections rule 132 fully sets for the following: Items 1-3 on pages 1-2 of 11 pertain to qualifications of the expert; items 4-5 on pages 2-3 of 11 pertain to guidance received by the expert from an attorney; items 6-12 on pages 3-7 of 11 pertain to the expert’s attempt to demonstrate the claims set forth a process that does not fall in any of the enumerated abstract idea groupings, solve a technical problem solved using a computer or machine or a sophisticated computer system, contain a process and/or features that cannot be performed mentally, result in technical improvement in technology which include a practical application of and is significantly more than judicial exception; and item 13 on page 8 of 11 pertains to the Expert stating that foregoing items 1-12 are the expert’s own, and pages 9-11 of 11 pertain to exhibit A as noted per item 2.
	The Applicant argues on pages 13-14 of 15 as follows: 

	"Applicant respectfully traverses these rejections and submits herewith an Expert Declaration under 37 C.F.R. § 1.132 as evidence that the claims do not recite an abstract idea and include a practical application of and significantly more than any judicial exception.
	It is well-settled that claims that clearly improve computer functionality or any other
technology or technical field are eligible for patenting. See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327. See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299.
	As discussed in the Expert Declaration, the pending claims are not directed to an abstract idea but are instead directed to a technical improvement involving concrete computer technology, strongly rooted in advanced computer systems, and inextricably tied to machine implementation. Additionally, none of the pending claims can be performed mentally or otherwise without sophisticated computer systems. Furthermore, the pending claims recite a substantial technical improvement in technology; claim elements alleged by the Examiner to be directed to a judicial exception are in fact integrated into a practical application; and each of the independent claims are significantly more than any judicial exception.
	For example, the Expert Declaration, as discussed in paragraph 9, shows that the pending claims dynamically provide data sets in a manner that maintains the anonymity of individual users within the data sets regardless of the query received at the data supplier networks, which shows that the pending claims are directed to technical improvements involving concrete computer systems, strongly rooted in advanced computer systems, and inextricably tied to machine implementation. Additionally, the Expert Declaration, as discussed in paragraph 10, shows that the pending claims do not merely involve an everyday mental process of collecting, aggregating, and indexing of information, but instead rely on at least one dedicated machine that is designed to collect, aggregate, index data, and generate data in response to a query while maintaining compliance with privacy standards. Thus, the Expert Declaration shows that the pending claims are clearly not directed to an abstract idea.
	Moreover, the Expert Declaration, as discussed in paragraph 11, shows that the pending claims clearly improve technology in the field online advertising. As described by the Expert Declaration, the pending claims can adapt to real-world changes in real-time at scale and are well-suited to comply with modem privacy standards. Thus, the Expert Declaration shows that the claim elements of the pending claims alleged by the Examiner to be directed to a judicial exception are in fact integrated into a practical application and that the pending claims are significantly more than any judicial exception.
	Therefore, Applicant respectfully submits that the declaration sets forth ample evidence
that Applicant's claims are patent eligible. Accordingly, Applicant respectfully requests
withdrawal of the rejections of Claims 1-30 under 35 U.S.C. § 101."

	Examiner's response: After considering the Applicant’s arguments in view of Affidavit-traversing rejection or objections rule 132 fully, the Examiner respectfully maintains that his analysis based on 2019 PEG guidances is proper and finds the arguments in view of Affidavit-traversing 35 U.S.C. 101 rejection unpersuasive. The Examiner notes that the Applicant fails to delineate abstract recitation (analyzed per step 2A prong one) and additional elements (analyzed per step 2A prong two and step 2B). 
	The Examiner maintains his findings under step 2A prong one as set forth above (and in view of item 5 sub-items (a) and (c) already of record), which notes "based on the foregoing abstract recitation, the claims recite an abstract idea of preserving, by a data supplier or aggregator, an individual user's privacy by anonymizing user's data provided to a data buyer or requestor in response to a query received from the data buyer, wherein anonymizing entails manipulating or packaging, by the data supplier, a data set to be provided to the data buyer in response to a query in a manner that complies with the privacy standard to preserve personally identifiable information (PII) by mixing target users data with a minimum or a predetermined number of other users having similar attributes, which is primarily directed to certain methods of organizing human activity (as it organizes human activity between user, data supplier, and data requestor in a similar manner by collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), and analyzing is performed by parsing and comparing data (Berkheimer)) grouping and appears to be implemented at least in part using mathematical concepts grouping (manipulating one or user's data comply with privacy standard to preserve user's anonymity in a similar manner that organizes and manipulates information through mathematical correlations (Digitech), and collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial))."
	The Examiner maintains his findings under step 2A prong two as set forth above (and in view of item 5 sub-items (a) and (c) already of record), which notes as follows:
"As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) the additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. page 5 of 33 line 15 - page 18 of 33 line 25; 13 of 33 lines 18-20, note: "The mass memory also stores an operating system 206 for controlling the operation of client device 200. It will be appreciated that this component may include a general-purpose operating system such as a version of UNIX, or LINUX™, or a specialized client communication operating system such as Microsoft Corporation's Windows Mobile™, Apple Corporation's iOS™, Google Corporation's Android™ or the Symbian® operating system." Further, it appears that the problem being solved here, again by organizing user data is a commercial one, not a technical one, see at least as-filed spec. page 1 of 33, note: "The present invention relates generally to managing online user data, and more particularly, but not exclusively to providing aggregated subsets of non-unique user data to user data buyers that can be employed as a basis for the targeting of online advertisement campaigns"; page 10 of 33, note: "The user data buyer may utilize the provided subsets of aggregated user data in an online advertising campaign"; page 19-20 of 33, note: "the aggregated user data may be sold, licensed, leased, and/or otherwise provided to the user data buyer. In some embodiments, the aggregated user data may be provided to the user data buyer under predefined restrictions. Such predefined restrictions may include, but is not limited to, using the aggregated user data for a predetermined amount of time, for a specific purpose (e.g. a specific targeted advertising campaign), or the like. In one embodiment, each predefined restriction may be associated with a different amount of payment from a user data buyer."; page 31 of 33 line 25 -page 33 of 33 line 2; and at least claims 2, 10, 18, 4, 12, 20, and 7, 15, and 23. Additionally, "The claims in TLI were not directed to an improvement in computer functionality, but were directed to “the use of conventional or generic technology in a nascent but well-known environment.” Id. The court explained that the specification “does not describe a new telephone, a new server, or a new physical combination of the two,” but instead “describes the system and methods in purely functional terms.” Id. Thus, the court concluded, the claims “are not directed to a solution to a ‘technological problem.’” Id. at 613." - (Affinity v. DirecTV). At best, the claims are to be carried in a technical environment such as on a network, e.g. the Internet to gather data and facilitate sales activity between a data supplier and a data requestor e.g. a data buyer or an advertiser to execute a marketing campaign based on the acquired data. Thus, it is apparent from the as-filed spec. that the objective of the instant application is to squarely utilize the additional elements as generic tools to implement the abstract idea to execute what appears to be a commercial solution to a commercial problem, see at least claim 2 (as supported by para. [0001]-[0002]; [0066]), claim 4 (as supported by para. [0022]; [0037]; [0066]), and claim 7 (as supported by para. [0071]).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of preserving, by a data supplier or aggregator, an individual user's privacy by anonymizing user's data provided to a data buyer or requestor in response to a query received from the data buyer, wherein anonymizing entails manipulating or packaging, by the data supplier, a data set to be provided to the data buyer in response to a query in a manner that complies with the privacy standard to preserve personally identifiable information (PII) by mixing target users data with a minimum or a predetermined number of other users having similar attributes (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	The Examiner maintains his findings under step 2B as set forth above (and in view of item 5 sub-items (a) and (c) already of record), which notes as follows:
"The abstract idea of preserving, by a data supplier or aggregator, an individual user's privacy by anonymizing user's data provided to a data buyer or requestor in response to a query received from the data buyer, wherein anonymizing entails manipulating or packaging, by the data supplier, a data set to be provided to the data buyer in response to a query in a manner that complies with the privacy standard to preserve personally identifiable information (PII) by mixing target users data with a minimum or a predetermined number of other users having similar attributes, which is certain methods of organizing human activity implemented at least in part using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are generic and described at a high level of generality (Id. or note step 2A prong two). As such, the abstract idea executed using the additional elements as generic tools is intended to be merely carried out in a technical environment, however claims fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification." Thus, in the alternative or assuming arguendo that there is "a genuine issue of material fact in light of the specification," (which the Examiner denies) the following analysis is being provided, again only in view of compact prosecution:
	(A)	The claim elements in addition to the abstract idea at least are a computer, a first application executing on a data supplier server, one or more user devices, one or more web servers, one or more databases, and a second application executing on the data requesting server which are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions. The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. page 5 of 33 line 15 - page 18 of 33 line 25; 13 of 33 lines 18-20, note: "The mass memory also stores an operating system 206 for controlling the operation of client device 200. It will be appreciated that this component may include a general-purpose operating system such as a version of UNIX, or LINUX™, or a specialized client communication operating system such as Microsoft Corporation's Windows Mobile™, Apple Corporation's iOS™, Google Corporation's Android™ or the Symbian® operating system." Further, it appears that the problem being solved here, again by organizing user data is a commercial one, not a technical one, see at least as-filed spec. page 1 of 33, note: "The present invention relates generally to managing online user data, and more particularly, but not exclusively to providing aggregated subsets of non-unique user data to user data buyers that can be employed as a basis for the targeting of online advertisement campaigns"; page 10 of 33, note: "The user data buyer may utilize the provided subsets of aggregated user data in an online advertising campaign"; page 19-20 of 33, note: "the aggregated user data may be sold, licensed, leased, and/or otherwise provided to the user data buyer. In some embodiments, the aggregated user data may be provided to the user data buyer under predefined restrictions. Such predefined restrictions may include, but is not limited to, using the aggregated user data for a predetermined amount of time, for a specific purpose (e.g. a specific targeted advertising campaign), or the like. In one embodiment, each predefined restriction may be associated with a different amount of payment from a user data buyer."; page 31 of 33 line 25 -page 33 of 33 line 2; and at least claims 2, 10, 18, 4, 12, 20, and 7, 15, and 23. 
	(B) the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing by citing appropriate case law precedents as follows:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - similarly here the servers and devices are employed which transmit data via network for collection of user data and communicating resulting data set post application of analyzing the user data through the use of mathematical formulas or relationships;
ii. (a) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (b) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and (c) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) - similarly here user data obtained from plurality of data sources is electronically stored and retrieved for comparison to ensure that the resulting data set complies with user defined granularity requirements in view of privacy standard and/or governmental regulations; and
iii. Additionally note page 12 of 21 of Affinity v DirecTV - "The claims in TLI were not directed to an improvement in computer functionality, but were directed to “the use of conventional or generic technology in a nascent but well-known environment.” Id. The court explained that the specification “does not describe a new telephone, a new server, or a new physical combination of the two,” but instead “describes the system and methods in purely functional terms.” Id. Thus, the court concluded, the claims “are not directed to a solution to a ‘technological problem.’” Id. at 613."; and page 19 of 21 of Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)" - similarly here in a network based communication environment data is gathered, organized, and exchanged using similar additional elements.
	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter."
	The Examiner finds no correlation between facts of the instant application and the claimed inventions in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 and McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299.
	Additionally, the Applicant is reminded that (a) the Examiner has not relied on mental processes grouping, rather based on the broadest reasonable interpretation in light of the as-filed specification relied on certain methods of organizing human activity and mathematical concepts grouping as explained under step 2A prong one, (b) concept of manipulating data sets is an abstract idea analyzed under step 2A prong one, (c) merely using a computers/servers as generic tools to execute "apply it" instructions to manipulate data sets is insufficient to supply practical application and significantly more because in addition to analysis as set forth above per step 2A prong two and step 2B, for instance note Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)" i.e. there is a clear distinction between merely generally linking the abstract idea to a technical environment and actually setting forth a technical solution to a technical problem, and (d) lastly see SAP v. Investpic note page 2, line 22 through Page 3, line 13 - (i) "Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting"; and note page 10, lines 18-24 - "Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract" – similarly here manipulation and commercialization of user interaction datasets obtained from plurality of sources by preserving user’s anonymity in view of privacy laws is an abstract idea for which only generic additional elements described at a high level of generality are utilized and the abstract idea is generally linked to a technical environment such as a network based communication environment which fails to integrate the abstract idea into a practical application and fails to provide significantly more.
	Furthermore, the Examiner's analysis and findings as set forth above are substantially similar to the analysis already performed by the Patent Trial and Appeal Board, note pages 5-15 of Patent Board Decision - Examiner Affirmed of record 08/18/2021, and also note further explanation provided by the by the Patent Trial and Appeal Board on pages 2-5 of Decision on Reconsideration - Denied of record 01/28/2022.
	Therefore the Examiner respectfully maintains that the claims are directed to an abstract idea (based on step 2A – prong one and prong two) without significantly more (based on step 2B analysis).

Conclusion
6. 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIPEN M PATEL/Primary Examiner, Art Unit 3688